Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The reply filed on December 28th, 2020 has been received and entered.
Claims 1, 8, and 15 have been amended.
Claims 22-24 have been added.
Claims 1-24 now remain pending and are allowed with examiner’s amendment presented herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Azadeth Khadem (Registration Number 57,094) on December 28th, 2020 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please amend claims 1, 8, 10, 15, 22, and 24 as follows:

one or more processors; and	
a memory in communication with the one or more processors, the memory comprising executable instructions that, when executed by the one or more processors, cause the device to perform functions of:
collecting pilot testing data generated from a pilot testing of a software program which is running on one or more hardware assets in an organization; 
determining whether an amount of the collected pilot testing data satisfies a predetermined threshold for evaluating the software program; 
upon determining that the amount of the collected pilot testing data satisfies the predetermined threshold for evaluating the software program, calculating a pilot test metric from the collected pilot testing data; 
comparing the calculated pilot testing metric with a corresponding metric in a target population;
calculating a deviation score, the deviation score being an amount of difference between the calculated pilot testing metric and the corresponding metric
automatically evaluating the software program based on the calculated deviation score; and
automatically determining, at least in part, based on results of evaluating the software program, if the pilot testing of the software program should be extended to one or more other hardware assets of the organization or if the software program should be fully deployed in the organization. 

Claim 8. (Currently Amended) A method for performing pilot testing of a software program in an organization comprising:
collecting pilot testing data generated from the performing of the pilot testing of the software program on one or more hardware assets in the organization; 
determining whether an amount of the collected pilot testing data satisfies a predetermined threshold for evaluating the software program; 
upon determining that the amount of the collected pilot testing data satisfies the predetermined threshold for evaluating the software program, calculating a pilot test metric from the collected pilot testing data; 
comparing the calculated pilot testing metric with a corresponding metric in a target population;
calculating a deviation score, the deviation score being an amount of difference between the calculated pilot testing metric and the corresponding metric
automatically evaluating the software program based on the calculated deviation score; and
automatically determining, at least in part, based on results of evaluating the software program, if the pilot testing of the software program should be extended to one or more other hardware assets of the organization or if the software program should be fully deployed in the organization. 

Claim 10 (Currently Amended) The method of claim [[9]] 8, further comprising calculating a validation score for the pilot testing.

Claim 15 (Currently Amended) A non-transitory computer readable medium on which are stored instructions that when executed cause a programmable device to:
collect pilot testing data generated from a pilot testing of a software program run on one or more hardware assets in an organization; 
determine whether an amount of the collected pilot testing data satisfies a predetermined threshold for evaluating the software program; 
upon determining that the amount of the collected pilot testing data satisfies the predetermined threshold for evaluating the software program, calculate a pilot test metric from the collected pilot testing data; 
compare the calculated pilot testing metric with a corresponding metric in a target population;
a deviation score, the deviation score being an amount of difference between the calculated pilot testing metric and the corresponding metric
automatically evaluate the software program based on the calculated deviation score; and
automatically determine, at least in part, based on results of evaluating the software program, if the pilot testing of the software program should be extended to one or more other hardware assets of the organization or if the software program should be fully deployed in the organization. 

Claim 22 (Currently Amended) The device of claim 1, wherein determining whether an amount of the collected pilot testing data satisfies the predetermined threshold for evaluating the software program includes determining if at least one of a minimum number of devices have participated in the pilot testing, the software program has run a minimum number of sessions or a minimum amount of usage time has passed.  
Claim 24. (Currently Amended) The device of claim 1, wherein the deviation score is calculated by normalizing the pilot testing metric by a mean and dividing [[the]] a normalized metric parameter [[it]] by a standard deviation.
--End--
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Farrell et al. (US Publication No. 2019/0391798). discloses deploying the first software application within an organization, collecting second telemetry data tracking usage of a second plurality of features of a second software application by a second plurality of devices of the organization, creating a second plurality of mappings based on the second telemetry data, determining a set of features to be included in a testing plan relating to the first software application based on the first plurality of mappings and the second plurality of mappings, and implementing the testing plan as part of deploying the first software application within the organization. Moreover, Rajiv D. Banker et al. (Gauging The Quality of Managerial Decisions Regarding Information Technology Deployment – IEEE, 1991), discloses measuring the extent to which deployment sites perform in accordance with the firm's objectives, given the constraints of their competitive environment., another prior art of record, However, Farrell and Banker et la., singularly or in combination, fail to teach or fairly suggest “collecting pilot testing data generated from the performing of the pilot testing of the software program on one or more hardware assets in the organization; determining whether an amount of the collected pilot testing data satisfies a predetermined threshold for evaluating the software program; upon determining that the amount of the collected pilot testing data satisfies the predetermined threshold for evaluating the software program, calculating a pilot test metric from the collected pilot testing data; comparing the calculated pilot testing metric with a corresponding metric in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        February 11th, 2021